United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD,
BALLSTON SPA, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-238
Issued: May 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2011 appellant filed a timely appeal of a July 25, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because over 180 days
elapsed between the most recent merit decision, of December 1, 2010, to the filing of this appeal
the Board lacks jurisdiction to review the merits of appellant’s case, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant alleged that OWCP failed to consider his legal arguments in
declining to reopen his claim for consideration of the merits. He also argued the merits of his
claim.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 25, 2010 appellant, then a 55-year-old marine machinery mechanic leader,
filed an occupational disease claim alleging that he developed a left shoulder rotator cuff tear on
October 30, 2009 while working in glove bags at the New York steam generator inspection. In a
letter dated April 9, 2010, OWCP requested additional factual and medical evidence from him
and allowed 30 days for a response. Appellant submitted a magnetic resonance imaging (MRI)
scan report on March 24, 2010 which demonstrated a full thickness rotator cuff tear on the left
with subscapularis and rotator cuff tendinosis and no apparent labral tear.
On April 6, 2010 Dr. Bruce Christen, a physician Board-certified in preventative
medicine, diagnosed left rotator cuff tear and stated that the proximate cause of the tear was
nonoccupational, but that the rotator cuff may have been degenerated by work-related activities.
In a note of the same date, he stated that appellant reported a significant episode while body
surfing in Hawaii in March 2010. Dr. Christen stated, “[Appellant] is not sure that he was
injured but since the body surfing he had much worse pain in the left shoulder.” He also noted
that appellant’s work required raising his arms above the shoulders and overhead work.
Dr. Christen concluded, “It is unknown how much the work-related exposure contributed to his
rotator cuff injury. However, there was a clear increase in symptomatology [after] the body
surfing episode. The full thickness rotator cuff tear would more likely be associated with a
single episode. Therefore, the work-related exposure is unlikely to have been the proximate
cause of the tear on a more probable that not basis.”
On April 9, 2010 Dr. Peter Ciani, a Board-certified family practitioner, examined
appellant and diagnosed left rotator cuff tear developing for years and no history of an acute
event. He noted that appellant reported that he attempted to swim once on vacation and
experienced such severe pain in his shoulder that he stopped. Appellant denied body surfing or
any other nonwork-related activity that created a problem for his shoulder. Dr. Ciani noted that
appellant was required to work in a glove bag to protect him from radiation aboard submarines.
He noted that appellant was required to perform strenuous, forceful and awkward movements
involving the shoulder including working overhead with strenuous lifting. Dr. Ciani also noted
that he had treated appellant for a right shoulder rotator cuff tear which was found to be work
related. He concluded, “Based on the past events involving [appellant’] right shoulder, review of
his work history, and the medical records, it would be my opinion that this is more probable than
not related to his job with repetitive, microtrauma to the rotator cuff until it ruptured and not
related to an acute event like swimming in the surf in Hawaii.”
Appellant submitted a narrative statement dated April 20, 2010 describing his history of
right rotator cuff tear and a small tear in his left shoulder diagnosed in 2005. He stated that on
October 30, 2009 he began working in New York performing steam generator inspection which
required working 12-hour days 6 or 7 days a week until February 15, 2010. Appellant stated that
he noticed an increase in his left shoulder symptoms in October 2009 and stated that the project
required working in a glove bag in tight restricted areas utilizing awkward arm placement and
lifting of heavy tools and equipment. He stated that due to staff shortages he was required to
work in a glove bag between 4 and 8 hours in a 12-hour shift. Appellant noted that he went to
Hawaii on March 6, 2010 and tried to catch a small wave to body surf, but that when he raised

2

his arms the pain in his shoulders was overwhelming. He stated that he did not catch the wave or
engage in body surfing and did not remember any violent or extreme movements.
In a note dated April 7, 2010, Dr. Richard B. Spinak, a family practitioner, noted
appellant’s history of working in New York and developing slight left shoulder pain. He stated
that the pain increased dramatically while appellant was on vacation. Dr. Spinak diagnosed
nontraumatic tendon rotator cuff tear complete.
By decision dated June 16, 2010, OWCP denied appellant’s claim finding that there were
factual inconsistencies in the record regarding how the injury occurred. It stated that the factual
portion of his claim is not established as there is doubt as to whether the claimed condition
occurred from employment exposure, rather than from his attempt to body surf.
Appellant requested a review of the written record on July 12, 2010. In a note dated
March 26, 2010, Dr. Kent P. Van Bueckon, an orthopedic surgeon, reviewed appellant’s MRI
scan and stated that appellant had full-thickness rotator cuff tear on the left. He stated that
appellant reported “on and off pain” for a few years and stated, “The injury in Hawaii just kind
of pushed it over the limits for him.” By decision dated December 1, 2010, OWCP’s hearing
representative found that appellant had provided several descriptions of how and when his left
arm first started hurting and that these factual discrepancies raised serious doubt that he suffered
injury due to his federal employment.
Appellant requested reconsideration on May 14, 2011 and submitted physical therapy
notes. He also submitted information regarding a beach in Hawaii. Appellant argued that
treating physicians could not create a conflict of medical evidence. He also asserted that his left
shoulder first caused him pain in 2005. Appellant alleged that he did not engage in body surfing,
but made one aborted attempt to do so.
By decision dated July 25, 2011, OWCP declined to reopen appellant’s claim for
consideration of the merits.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at anytime on its own motion or on application by the claimant.2
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.3 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but

2

Id. at §§ 8101-8193, 8128(a).

3

20 C.F.R. § 10.606.

3

does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.4
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case. While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.5
ANALYSIS
OWCP denied appellant’s claim on the grounds that the medical evidence was not based
on a consistent factual background and therefore was not sufficient to meet his burden of proof in
establishing that he developed a left shoulder rotator cuff tear due to factors of his federal
employment. In support of his request for reconsideration, appellant submitted a series of
physical therapy notes. He also submitted several physical therapy notes. Physical therapist
reports are not medical evidence as a physical therapist is not a physician under FECA.6 As
these notes were not signed by the physician the notes have no probative value in establishing
appellant’s claim.7
Appellant also argued that his physicians could not create a conflict of medical opinion
evidence as defined by FECA. The Board agrees with his statement of the law, but notes that
this argument is not supportive of his claim. While appellant’s attending physicians cannot
create a conflict requiring referral to an impartial medical examiner,8 OWCP found instead that
due to the factual disagreements between the physicians in the record regarding when and how
appellant sustained his rotator cuff tear, he failed to meet his burden of proof in establishing that
this condition was work related. Appellant has not submitted a relevant legal argument in this
regard.
Appellant further repeated his factual allegations already contained in the record that he
first experienced left shoulder pain due to rotator cuff injury in 2005 and that he did not actually
engage in body surfing while in Hawaii. As these statements were reviewed by OWCP in prior
4

Id. at § 10.608.

5

M.E. 58 ECAB 694 (2007).

6

5 U.S.C. §§ 8101-8193, 8101(2); Thomas R. Horsefall, 48 ECAB 180 (1996).

7

Merton J. Sills, 39 ECAB 572 (1988).

8

When there are opposing reports of virtually equal weight and rationale, the case will be referred to an impartial
medical specialist pursuant to section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination and resolve the conflict of medical evidence. 5 U.S.C.
§§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007). This is called a referee examination
and OWCP will select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case. R.C., 58 ECAB 238 (2006).

4

decisions, these statements are not relevant and pertinent new evidence not previously
considered by OWCP.
The Board finds that appellant did not comply with the requirements of section 10.606(b)
and that OWCP properly declined to reopen his claim for consideration of the merits.
The Board has addressed appellant’s arguments on appeal as pertaining to the July 25,
2011 decision and as stated previously does not have jurisdiction to address or review the merits
of his claim as he failed to satisfy any of the criteria.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the July 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

